Citation Nr: 1013099	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-37 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for back strain 
secondary to service-connected left foot disability.

2.  Entitlement to service connection for left hip bursitis 
secondary to service-connected left foot disability.

3.  Entitlement to service connection for a disability 
manifested by left patellofemoral pain (left knee 
disability) secondary to service-connected left foot 
disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left ankle disability.

5.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left foot disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January 2003 to April 
2004.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO), which denied service connection for 
back strain, left hip bursitis, and left knee disability and 
granted service connection for left ankle and left foot 
disabilities and assigned separate 10 percent ratings 
effective April 30, 2004.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in February 
2010, and a copy of the transcript is of record.

The issues on appeal are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

REMAND

The Veteran testified at her February 2010 hearing that she 
has received recent medical treatment for the disabilities 
at issue at the VA clinic in Salem, Oregon.  These records 
are not currently on file and must be obtained.  There is 
also a question as to the current severity of the Veteran's 
service-connected left ankle and left foot disabilities.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2009), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the etiology or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2009).  

Accordingly, the issues on appeal are REMANDED to the AMC/RO 
for the following actions:  

1.  The AMC/RO must take appropriate 
action to contact the Veteran and ask 
her to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional medical 
records since the most recent evidence 
in February 2009 pertinent to any of the 
claims currently on appeal.  After 
obtaining any necessary authorization 
from the Veteran for the release of her 
private medical records, the AMC/RO 
should obtain and associate with the 
file all records that are not currently 
on file.  

If the AMC/RO is unsuccessful in 
obtaining any such records identified by 
the Veteran, it will inform the Veteran 
of this and request her to provide a 
copy of the outstanding medical records 
if possible.  

2.  The AMC/RO will then schedule the 
Veteran for a VA examination to 
determine the likely etiology of any 
back, left hip, and left knee disability 
and to determine the current severity of 
her service-connected left ankle and 
left foot disabilities.  The following 
considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims file 
and examining the Veteran, the 
examiner must provide an opinion on 
whether the Veteran has a back, 
left hip, and/or left knee 
disability that were/was either 
caused or aggravated by her 
service-connected left ankle and 
left foot disabilities.  The 
examiner must also determine the 
current symptomatology and severity 
of the service-connected left ankle 
and left foot disabilities.  

c.  In all conclusions, the 
examiner must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state. 

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.

3.  The AMC/RO must notify the Veteran 
that it is her responsibility to report 
for the above examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Following completion of all 
indicated development, the AMC/RO will 
readjudicate the claims of service 
connection for back strain, left hip 
bursitis, and a left knee disability 
secondary to service-connected left foot 
disability and the claims for initial 
evaluations in excess of 10 percent for 
service-connected left ankle and left 
foot disabilities, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If any of the 
benefits sought on appeal remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case, 
which should include all pertinent law 
and regulations.  The Veteran and her 
representative should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action 
is required by the Veteran until she receives further 
notice; however, she may present additional evidence or 
argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


